740 N.W.2d 292 (2007)
Helen CARGAS, Individually and as Personal Representative of the Estate of Perry Cargas, Plaintiff-Appellant,
v.
Glenn BEDNARSH and Michael Esshaki, d/b/a Mel's Diner, Defendants-Appellees.
Docket Nos. 133224, 133225. COA Nos. 263869, 263870.
Supreme Court of Michigan.
October 29, 2007.
On order of the Court, the application for leave to appeal the January 9, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.